Citation Nr: 1706070	
Decision Date: 03/01/17    Archive Date: 03/16/17

DOCKET NO.  10-43 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD), with insomnia and depression, prior to July 23, 2015, and to a rating in excess of 50 percent from July 23, 2015, forward.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities, prior to January 7, 2013.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 25, 1993 to September 11, 1993, October 27, 2003 to July 29, 2004, and from November 3, 2006 to March 6, 2008.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), in San Juan, Puerto Rico, which granted the Veteran's claim of entitlement to service connection for PTSD and assigned an initial evaluation of 30 percent with an effective date of March 7, 2008, corresponding to the date he had filed this claim.  

During the pendency of this claim, in January 2016, the RO increased the disability rating for PTSD from 30 percent to 50 percent disabling, effective July 23, 2015.  The Veteran has also been awarded a TDIU, effective from January 07, 2013.  The Board finds that the issue of entitlement to a TDIU prior to January 7, 2013, is part and parcel of the Veteran's claim for an increased rating for PTSD, since the Veteran has asserted unemployability due to this disability.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009); 38 C.F.R. §§ 3.340, 4.16 (2016). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.
 

REMAND
 
While the Board sincerely regrets the delay, the Veteran's claims must be remanded for further development to ensure that they are afforded every consideration. 

In May 2013, the Veteran submitted a letter showing that he had been awarded disability benefits from the Social Security Administration (SSA) as of January 1, 2010.  However, it does not appear that his SSA records have been obtained. Appropriate efforts to obtain them must be made on remand.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.  

As the case must be remanded for the foregoing reason, the Veteran's updated VA treatment records should be obtained and he should be scheduled for a current VA examination.

Accordingly, the case is REMANDED for the following action:

1. Make arrangements to obtain the Veteran's complete VA treatment records, dated from November 2015 forward.

2.  Make arrangements to obtain from the SSA complete copies of any disability determination(s) it has made concerning the Veteran and copies of the medical records that served as the basis for any such decision(s).

3.  After the above records have been obtained, schedule the Veteran for an appropriate VA examination of his PTSD.  In conjunction with the examination, the claims folder must be made available to and reviewed by the examiner.

All indicated tests and studies are to be performed, and a comprehensive social, educational and occupational history obtained.  

The examiner should use the appropriate Disability Benefits Questionnaire(s) (DBQs) to assess the severity of the Veteran's service-connected PTSD.  All symptoms and clinical findings associated with this condition must be reported in detail.

Further, the examiner should identify all limitations imposed on the Veteran 

*  for the time period from March 7, 2008 to January 6, 2013, as a consequence of his service-connected PTSD with insomnia and depression, left shoulder disorder, duodenal ulcer, right knee hamstring tendonitis, right second metatarsal bone stress fracture, seborrheic dermatitis, and bilateral hearing loss; 

*  for the time period from March 16, 2009, to January 6, 2013, as a consequence of his service-connected tinnitus; 

*  for the time period from July 2, 2010, to January 6, 2013, as a consequence of his service-connected obstructive sleep apnea; and

*  for the time period from January 10, 2011, to January 6, 2013, as a consequence of his service-connected  pulmonary asthma.

The examiner must opine as to the impact of the service-connected disabilities, to include in the aggregate, on the Veteran's ability to secure and follow a substantially gainful occupation during the identified time periods.  If it is the examiner's opinion that the Veteran's service-connected disabilities did not render him unemployable, the examiner must suggest the type or types of employment in which the Veteran would have been capable of engaging with his service-connected disabilities, given his skill set and educational background.

All examination findings, along with the complete rationale for all opinions expressed, must be set forth in the examination report.

4.  Finally, after completing the above actions and any other development that may be warranted, readjudicate the claims on appeal based on the additional evidence of record. If any of the benefits remain denied, the Veteran and his attorney must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




